                                                USDCSDNY
    Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 1 of 8
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC#: - - - - - - -
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                                        DATEFILED:
VIAMEDIA, INC.,                    :
                                   :
                    Plaintiff,     :                        20 Civ. 4064 (VM)
                                   :
     - against -                   :                             ORDER
                                   :
WIDEOPENWEST FINANCE, LLC,         :
                                   :
                    Defendant.     :
-----------------------------------X

VICTOR MARRERO, United States District Judge.

       Plaintiff      Viamedia,       Inc.    (“Viamedia”)      moves     for     a

preliminary      injunction       and       temporary    restraining          order

enjoining        defendant            WideOpenWest            Finance,          LLC

(“WideOpenWest”)        from      terminating         its     agreement        (the

“Agreement”1)        with    Viamedia       pending     arbitration      of     the

parties’ disputes. (See “Proposed Order,” Dkt. No. 16; “MOL,”

Dkt. No. 19; “Warshauer Decl.,” Dkt. No. 17; “Liberman Decl.,”

Dkt.    No.   18.)    Along    with     its   injunctive       relief    papers,

Viamedia      filed     an     amended        complaint.       (See     “Amended

Complaint,” Dkt. No. 20.)2

       The Court previously denied Viamedia’s motion for a

preliminary injunction and temporary restraining order on the

basis that Viamedia had not demonstrated irreparable harm.



1Dkt. No. 6, Ex. 1 (Advertising Availability Purchase and Sale Agreement).
2 Viamedia also filed a motion to appoint an arbitrator. WideOpenWest
indicated that it will choose an arbitrator shortly, and Viamedia has now
withdrawn its petition. (See Dkt. No. 24.)

                                        1
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 2 of 8



(See “May 27 Order,” Dkt. No. 11, at 2.) Viamedia argues now

that injunctive relief is warranted due to four significant

intervening    developments,      and     that       these        developments

demonstrate that Viamedia will suffer irreparable harm absent

the   requested      relief:   first,     WideOpenWest         has      emailed

Viamedia’s customers notifying them that WideOpenWest has

terminated its Agreement with Viamedia; second, Viamedia’s

investment    bank     informed   Viamedia          that     any     potential

investment interest will evaporate unless the termination of

the Agreement is enjoined; third, WideOpenWest has taken

steps to transition services from Viamedia to a competitor,

Charter Communications, Inc. (“Charter”); and fourth, due to

WideOpenWest’s    conduct,     Viamedia        is   at     risk    of   losing

employees. Viamedia argues that that these developments will

cause irreparable harm in the form of damage to Viamedia’s

reputation, loss of prospective investors, and loss of key

employees. (MOL at 7-9.)

      WideOpenWest responded by letter to Viamedia’s filings.

(See “WideOpenWest Letter,” Dkt. No. 21.) WideOpenWest argues

that injunctive relief is not warranted. First, WideOpenWest

points out that, contrary to the rules of this Court, Viamedia

did not provide notice to WideOpenWest before seeking relief.

Second,   WideOpenWest     argues       that    the      new      developments

discussed by Viamedia do not demonstrate irreparable harm,

                                    2
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 3 of 8



because the alleged injuries are either economic in nature or

reputational and insufficient to warrant injunctive relief.

Furthermore, WideOpenWest argues that Viamedia will have the

opportunity to redress these issues in arbitration.

     Viamedia responded by letter. (See “Viamedia Letter,”

Dkt. No. 22.) Viamedia contends, first, that no notice was

required     before    seeking    ex        parte    relief       due     to     the

extraordinary       circumstances           it     faced,     namely,           that

WideOpenWest       contacted     Viamedia’s          customers          directly.

Viamedia also argues that since counsel for WideOpenWest has

entered an appearance, WideOpenWest thereby had notice and an

opportunity to be heard.

     The Court will deny the motion for injunctive relief

because the new developments raised by Viamedia still do not

demonstrate      irreparable     harm       that    cannot        be    redressed

monetarily. As the Court noted in its May 27 Order, “[t]he

showing    of    irreparable    harm       is    perhaps    the    single      most

important prerequisite for the issuance of a preliminary

injunction.” Kamerling v. Massanari, 295 F.3d 206, 214 (2d

Cir. 2002) (internal quotation marks and alteration omitted).

While Viamedia points to four new developments since the

Court’s    May    27   Order,    the       Court    concludes          that    these

developments do not demonstrate that injunctive relief is

justified.

                                       3
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 4 of 8



     First, Viamedia points to WideOpenWest’s termination of

Viamedia’s       services     and   email     notification    of     this

termination to Viamedia’s customers. Viamedia argues that

even if the arbitrator reinstates the Agreement, Viamedia’s

inability    to    sell     advertising    availabilities    while   the

dispute     is    in   arbitration        would   “irreparably     damage

Viamedia’s reputation as a dependable business partner.” (MOL

at 8.) The Court is not persuaded. In Rex Medical LP v.

Angiotech Pharmaceuticals (US) Inc., 754 F. Supp. 2d 616

(S.D.N.Y. 2010), relied upon by Viamedia, the plaintiff’s

market would have been “off the market entirely -- no doubt

leading its customers to purchase a competing product and

perhaps resulting in a permanent loss of business.” 754 F.

Supp. 2d at 622. There, the plaintiff was at risk of losing

90 percent of its business. Id. at 622-23. Here, by contrast,

Viamedia’s own papers demonstrate that WideOpenWest accounts

for “more than 12 percent of Viamedia’s advertising revenue.”

(Dkt. No. 6, ¶ 57.) Even if WideOpenWest is “Viamedia’s

largest inventory supplier” (MOL at 9), Viamedia has not

attempted to explain why any reputational damage relating to

its contract with WideOpenWest would have so outsized an

impact on its entire business as to justify injunctive relief.

Indeed, as the Rex Medical court noted, “cases where courts

have found irreparable harm from a loss of goodwill or

                                     4
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 5 of 8



business relationships have involved situations where the

dispute between the parties leaves one party unable to provide

its   product    to    its    customers.”           754   F.   Supp.    2d     at     621

(emphasis added); see also John B. Hull, Inc. v. Waterbury

Petroleum Prods., Inc., 588 F.2d 24, 29 (2d Cir. 1978)

(irreparable injury shown when “plaintiff is deprived totally

of the opportunity to sell an entire line of merchandise and

may incur injury to its goodwill and reputation” (emphasis

added)). Viamedia has not demonstrated a risk that it will be

totally unable to provide its product.

      Viamedia        also    argues      that        the      manner     in     which

WideOpenWest delivered this news caused irreparable harm to

Viamedia’s      reputation.         As    an        initial     matter,        and     as

unfortunate     as     it     may   be,       the    Court     can     hardly        undo

WideOpenWest’s email. Nevertheless, the Court is persuaded

that any resulting harm could be addressed and remediated in

arbitration and through monetary damages. For this reason,

and as discussed in the May 27 Order, conclusory statements

regarding    loss      of    reputation        are     insufficient.         Viamedia

states that because WideOpenWest is its largest customer,

Viamedia’s existing and future business partners will be

reluctant     to      reengage       with          Viamedia,     and     that         the

reputational       harm      will   not       be    limited     to     WideOpenWest

markets. But as Viamedia notes, even if WideOpenWest is taking

                                          5
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 6 of 8



steps to pursue a relationship with Charter, arbitration may

order    equitable   relief    and    reinstate        the    Agreement,       and

Viamedia has relationships with 60 other multichannel video

programming distributors (“MVPDs”). (Lieberman Decl. ¶ 11.)

Conclusory statements regarding reputational impact outside

of   WideOpenWest    markets    are       insufficient       to    support     the

drastic relief of a TRO.

        Second,   Viamedia    points       to   the    loss       of   potential

investors as an irreparable harm. In North American Soccer

League, LLC v. United States Soccer Federation, Inc., 296 F.

Supp. 3d 442, 459 (E.D.N.Y. 2017), relied upon by Viamedia,

the plaintiff submitted six letters of intent from potential

investors that supported the plaintiff’s position; here,

Viamedia brings evidence of discussions with two investors,

and while it is unclear why one was not fruitful, the other

(a   large   investment      fund)    declined        to   invest      based    on

WideOpenWest’s notice of termination. (Warshauer Decl. ¶¶ 5,

8.) The managing director of the investment bank has submitted

a sworn affidavit indicating that the “interest of all other

prospective investors is largely contingent” on the parties’

continued contractual relationship. (Warshauer Decl. ¶ 9.)

The Court notes that “largely contingent” leaves a certain

amount of room for doubt. Investors may well be just as

hesitant to invest in Viamedia even if it prevailed here,

                                      6
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 7 of 8



such that a TRO could prove to be a Pyrrhic victory. Thus, it

is not clear what remedial effect injunctive relief could

have    on    the    willingness     of   such   investors   to    commit.

Furthermore, as noted above, arbitration could result in

equitable relief and the reinstatement of the Agreement, in

which case Viamedia might be able to regain the interest of

these investors. Finally, this alleged harm is essentially an

economic one, even if more difficult to quantify than other

economic harms. (MOL at 8-9.) In short, the loss of potential

investors does not justify injunctive relief. See Brenntag

Int’l Chems., Inc. v. Bank of India, 175 F.3d 245, 249 (2d

Cir. 1999).

       Last,    Viamedia    argues    that   the   termination     of   the

Agreement will result in the loss of key employees in the

field and in its operations center in Kentucky. The Court

finds this argument to be based on conclusory allegations.

Viamedia states that (1) its operations center staff “have a

particular technical expertise which is not easily found or

replaced,” (2) if the Agreement is terminated, Viamedia would

“be required to lay off a significant number of [these]

operation[s] center employees” in order to offset costs, (3)

these staff would then be permanently lost to Viamedia, and

(4)    it    would   be   “very    difficult”    to   hire   and   retrain

replacement employees. (Warshauer Decl. ¶¶ 8-10; MOL at 9-

                                      7
 Case 1:20-cv-04064-VM Document 25 Filed 06/22/20 Page 8 of 8



10.) Viamedia offers no particularized factual support for

these arguments. It is not clear to the Court why Viamedia

would have to lay off operations center staff in particular.

Nor is the Court moved by the fact that it would be difficult

to train replacements. To be sure, it is painful to have to

lay off even one employee, but the Court is not persuaded

that injunctive relief is merited in order to prevent Viamedia

from taking such action.

     Because   Viamedia   has   not   demonstrated     that   it   will

suffer irreparable harm, the Court need not consider the other

elements of injunctive relief.

     Accordingly, it is hereby

     ORDERED that plaintiff Viamedia, Inc.’s motion for a

temporary restraining order and preliminary injunction (Dkt.

Nos. 16 and 19) is DENIED.



SO ORDERED.


Dated: New York, New York
       22 June 2020




                                      ~__
                                       ____
                                          ____
                                             ______
                                               VI
                                                 ____
                                                   ___
                                                    ____
                                                ICTOR
                                                       ____
                                                       __  ________
                                       _________________________
                                                  CTOR MARRERO
                                                  CT
                                              VICTOR
                                                    .U.
                                                   U.
                                                         MAR
                                                      S.SD.
                                                      S.
                                                           ARRE
                                                             RERO
                                                             RE
                                                         D..D.
                                                   U.S.D.J.
                                                                RO
                                                            J.J .
                                                            J.
                                                                  ____
                                                                     __




                                 8
